DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to a species non-elected without traverse.  Accordingly, claim 20 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 20 (Canceled)

Allowable Subject Matter
Claims 1-19 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
“a quasi-collimating lens capable of receiving light from the object and separating wavelengths of the light, each wavelength projected in a direction corresponding to one of a plurality of intermediate image locations, the intermediate image locations separated along the longitudinal axis; an achromatic imaging lens disposed to receive the projected wavelengths of light corresponding to the intermediate image locations from the quasi-collimating lens; … the system configured such that the projected wavelengths of light each form a corresponding image, the images formed on the detector when different distances within the range are achieved.” (emphasis added) 
in combination with the remaining limitations of the claim.
10,094,656 teaches chromatic confocal measurement methods, where light is separated along the longitudinal axis and projected towards the sample. However, in chromatic confocal measurements the longitudinal separated wavelengths are projected onto the sample to measure distance or depth, while the claims require the light to be projected onto a detector via an achromatic lens. Therefore, 10,094,656 does not teach the above limitations. Furthermore, a quasi-collimating lens is not used to separate the wavelengths in the longitudinal direction.
2010/0004773
7,900,391 teaches the use of a Galilean beam expander or Galilean telescope, similar to that described in the specification of the instant application. The Galilean beam expander is combined with an achromatic lens (col 10, lines 30-40). However, the two elements are combined to produce a single spot size at a given distance. The claims require the two elements to be configured or arranged in such a way to produce a plurality of images at different distances separated along the longitudinal axis. Therefore, 7,900,391 does two the combination of the two elements, however they are not arranged to produce the same function and therefore the prior art does not read on the instant claims.
2008/0112029 teaches producing a quasi-collimated light via an aperture (paragraph 51). However, the instant claims require images to be produced longitudinally separated. Therefore, 2008/0112029 does not teach the limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877